Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Notice of Allowance
This Notice of Allowance is in response to the amendments filed on 6/3/2022.  Claims 2, 3, 5-8, and 12 were amended.  Therefore, claims 1-15 are allowed.
Priority
The instant application is a continuation of 16/385181 filed on 4/16/2019, now patent number 10,867,322, which is a continuation of 13/893397 filed on 5/14/2013, now patent number 10,304,092, and claims priority to provisional application 61/692298 filed on 8/23/2012.
Double Patenting
The double patenting rejection was withdrawn due to the filing of a terminal disclaimer on 6/3/2022.
Claim Objections
All claim objections have been withdrawn since the claims were amended according to the Examiner’s recommendations.
Claim Rejections - 35 USC § 112
The 112(a) rejections on claims 1, 8, and 12 are withdrawn because of the amendments to claims 1, 8, and 12. Applicant’s arguments with regards to where support for these claim amendments are found in the disclosure are explained on pages 7-11 of the remarks filed on 6/3/2022 and are found persuasive.  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims of this application contains substantially similar subject matter from the parent applications 13/893397 and 16/385181 and therefore the reasons for the indication of potentially allowable subject matter is the same as discussed in the parent applications.   
Further search found:
Eggert (2009/0216652), which discusses a point of sale system including a point of sale register and a processor operatively coupled to the point of sale register, wherein the processor is physically discreet from the point of sale register. 
Nagy (WO2007/048179), which discusses a barcode scanner that may communicate directly and solely with the payment terminal. Alternatively, the barcode scanner may communicate solely with an electronic cash register . The electrical output from the barcode may then be communicated to the payment terminal through a connection with the electronic cash register. Preferably, the barcode scanner  will communicate with both the electronic cash register and the payment terminal simultaneously by splitting the input signal. Signal splitting may be achieved by using a cable. The scanned data is captured by the barcode scanner and communicated to two outputs, both the electronic cash register and the payment terminal.
Goodwin (U.S. Patent No. 5,839,116), which discusses scanning bar code and sending that information to the POS and that the application program interface isolates programs from each other so that applications may be modified without requiring modifications of other applications.
None of these references discusses the electronic display not in communication with the point of sale computer and the database not in communication with the point of sale computer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE P. BRADY whose telephone number is (571)272-4855. The examiner can normally be reached Tues-Thurs 6:00 - 2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571)270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIE P BRADY/Primary Examiner, Art Unit 3621